IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 :   No. 151 MM 2020

                    Respondent


              v.



 GEORGE GENE ISHLER, JR.,

                    Petitioner


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of December, 2020, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc and the Petition for Appointment of New Counsel

are DENIED.